Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Locklar on March 12, 2021.
The application has been amended as follows: 
IN THE CLAIMS - 
23.	(Currently Amended)  The plant according to claim 18, wherein the [[first]] second homogeneously dispersing means includes an air blower.
24.	(Currently Amended)  The plant according to claim 18, wherein the [[first]] second homogenously dispersing means includes a carbon injection line and a DeSox or DeNox injector.
Reasons for Allowance
Claims 18-25 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or adequately suggest a plant comprising at least a main reactor comprising at least a feedstock cracking zone; a disengager and a stripper; a single-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774